Title: To Thomas Jefferson from Noah Webster, 20 February 1806
From: Webster, Noah
To: Jefferson, Thomas


                        
                            Sir.
                            New Haven Feby. 20th 1806
                        
                        I request you to accept the book accompanying this, & after examining its merits, give it such
                            encouragement as you may think it deserves—Having examined the primitive English or Saxon, as it existed from the reign
                            of Ina to the Conquest, & a century or two later, I have lately discovered that none of the English Lexicographers whose
                            works we now use ever pursued the same course of investigation. Johnson probably had some knowledge of the Saxon, as he
                            has given passages of it in the Preface to his Dictionary—but it is certain he never read a Saxon author—or never with a
                            view to a knowledge of Etymology or the construction of the Language—He relied upon Junius, Skinner, & Menage—The
                            latter I have not seen—the former are often incorrect—Certain it is, Johnson & Bailey have made very numerous mistakes—In the Preface to this Compend, a few examples are given, for the purpose of inviting public attention. I would pursue
                            this subject, could I be certain of sufficient encouragement from the public—but of this I am not confident. My ultimate
                            determination however must depend on the reception which shall be given to the present work—
                        I am, Sir, with much respect your Obedt Sevt
                        
                            N Webster
                     
                        
                    